DETAILED ACTION
Advisory was filed on 01/25/2022.  
Claims 1, 7-21 and 42-44 are pending.
Claims 2-6 and 22-41 are canceled.
Claims 1, 7-21 and 42-44 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Charles W. Gray (Reg. No. 61,345) on 02/15/2022.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.

REASONS FOR ALLOWANCE
The present invention is directed to Resource Configuration Method and Apparatus, and Computer Storage Medium.  Each independent claim identifies the uniquely distinct features: regarding claim 1, determining configuration parameters of the RMSI CORESET and the associated SS Block, wherein remaining minimum system information control resource sets associated with respective SS Blocks in each SS Block burst set have same configuration parameters; wherein the configuration parameters of the RMSI CORESET comprise one or a combination of: a bandwidth occupied by the 
The closest prior art, Liu et al., (US 2020/0162222 A1) disclose conventional way of receiving a synchronization signal sent by a base station, and determining a synchronization signal block corresponding to the synchronization signal; acquiring a physical broadcast channel PBCH of the synchronization signal block, where the PBCH carries time-domain information and frequency-domain information corresponding to the CORESET of the RMSI; and acquiring, according to the time-domain information and the frequency-domain information corresponding to the CORESET of the RMSI, the time-frequency resource location of the CORESET of a corresponding RMSI. either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Murayama et al., (US 20200288442 A1) disclose conventional way of notifying information of a control channel configuration domain in a radio communication system that uses a synchronization signal block, one aspect of a 
Claims 21 and 42 encompasses limitations that are similar to claim 1. Thus, claims 21 and 42 are allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473